Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 1 of 21




                     Exhibit 1
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 2 of 21
                                            GRONGAARD ET BANG


                              JUDGMENT OF THE COURT (Grand Chamber)
                                           22 November 2005 *




    In Case C-384/02,




    REFERENCE for a preliminary ruling under Article 234 EC from the Københavns
    Byret (Denmark), made by decision of 14 August 2002, received at the Court on
    25 October 2002, in the criminal proceedings against




    Knud Grongaard,




    Allan Bang,




                                      THE COURT (Grand Chamber),




    composed of V. Skouris, President, P. Jann, C.W.A. Timmermans, A. Rosas,
    Presidents of Chambers, J.-P. Puissochet, R. Schintgen, S. von Bahr (Rapporteur),
    J.N. Cunha Rodrigues and R. Silva de Lapuerta, Judges,



    Advocate General: M. Poiares Maduro,
    Registrar: H. von Holstein, Deputy Registrar,

    * Language of the case: Danish.


                                                                              I - 9961
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 3 of 21
                               JUDGMENT OF 22. 11. 2005 — CASE C-384/02




     having regard to the written procedure and further to the hearing on 24 March 2004,



     after considering the observations submitted on behalf of:



     — Mr Grøngaard, by L. Kjeldsen, advokat,



     — Mr Bang, by J. Juul, advokat,

     — the Danish Government, by J. Bering Liisberg, and subsequently by J. Molde,
       acting as Agents,



     — the Swedish Government, by A. Kruse, acting as Agent,



     — the Commission of the European Communities, by N.B. Rasmussen and
       G. Zawos, acting as Agents,



     after hearing the Opinion of the Advocate General at the sitting on 25 May 2004,



     gives the following




                                            Judgment

 1   This reference for a preliminary ruling concerns the interpretation of Article 3(a) of
     Council Directive 89/592/EEC of 13 November 1989 coordinating regulations on
     insider dealing (OJ 1989 L 334, p. 30).
     I - 9962
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 4 of 21
                                            GRONGAARD ET BANG


    2    The reference has been made in the course of criminal proceedings brought against
         Mr Grøngaard and Mr Bang for offences under the Værdipapirhandelslov (Law on
         dealings in transferable securities) which transposed Directive 89/592 into Danish
         law.




         Legal framework



        Community legislation


3       Article 1 of Directive 89/592 provides:




        'For the purposes of this Directive:




        1.   "inside information" shall mean information which has not been made public of
             a precise nature relating to one or several issuers of transferable securities or to
             one or several transferable securities, which, if it were made public, would be
             likely to have a significant effect on the price of the transferable security or
             securities in question'.




4       Article 2(1) of that directive provides:




        'Each Member State shall prohibit any person who:




        — by virtue of his membership of the administrative, management or supervisory
          bodies of the issuer,

                                                                                        I - 9963
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 5 of 21
                               JUDGMENT OF 22. 11. 2005 — CASE C-384/02


     — by virtue of his holding in the capital of the issuer, or




     — because he has access to such information by virtue of the exercise of his
       employment, profession or duties,




     possesses inside information from taking advantage of that information with full
     knowledge of the facts by acquiring or disposing of for his own account or for the
     account of a third party, either directly or indirectly, transferable securities of the
     issuer or issuers to which that information relates.'




 5   Under Article 3 of that directive:




     'Each Member State shall prohibit any person subject to the prohibition laid down in
     Article 2 who possesses inside information from:




     (a) disclosing that inside information to any third party unless such disclosure is
         made in the normal course of the exercise of his employment, profession or
         duties;




     (b) recommending or procuring a third party, on the basis of that inside
         information, to acquire or dispose of transferable securities admitted to trading
         on its securities markets as referred to in Article 1(2) in fine.'
     I - 9964
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 6 of 21
                                        GRONGAARD ET BANG


 6   Article 4 of Directive 89/592 provides:




     'Each Member State shall also impose the prohibition provided for in Article 2 on
     any person other than those referred to in that Article who with full knowledge of
     the facts possesses inside information, the direct or indirect source of which could
     not be other than a person referred to in Article 2.'




 ?   According to Article 6 of that directive:




     'Each Member State may adopt provisions more stringent than those laid down by
     this Directive or additional provisions, provided that such provisions are applied
     generally. In particular it may extend the scope of the prohibition laid down in
     Article 2 and impose on persons referred to in Article 4 the prohibitions laid down
     in Article 3.'




     National legislation



 8   Directive 89/592 was transposed into Danish law by Paragraphs 34 to 39 and 93 to
     96 of the Law on dealings in transferable securities.




 9   Paragraph 35(1) of that Law provides:




     'The purchase or sale, or incitement to the purchase or sale, of transferable securities
     may not be effected by anyone with inside information which may have a bearing on
     the transaction.'

                                                                                     I - 9965
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 7 of 21
                               JUDGMENT OF 22. 11. 2005 — CASE C-384/02


 10 Paragraph 36(1) of that Law is worded as follows:




     'Any person in possession of inside information may not disclose such information
     to any other person unless such disclosure is made in the normal course of the
     exercise of his employment, profession or duties.'




 1 1 The prohibition on disclosure laid down in Paragraph 36(1) of the Law covers any
     person in possession of inside information, whether or not the person concerned
     belongs to the group covered by Article 2 of Directive 89/592 or has come into
     possession of the inside information in some other way.




 12 Paragraph 94(1)(1) of the Law on dealings in transferable securities provides that any
    infringement of Paragraph 36(1) thereof is punishable by either a fine or
    imprisonment for up to 18 months.




     The main proceedings and the questions referred for a preliminary ruling



 13 Mr Bang is the General Secretary of Finansforbundet, the professional trade union
    of employees in the financial sector. Finansforbundet has approximately 50 000
    members.




1 4 Mr Grøngaard was a member, elected by the staff, of the board of directors of the
    company RealDanmark, a major financial institution quoted on the stock exchange
    and having almost 7 000 employees. He had also been appointed by Finansforbundet
     I - 9966
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 8 of 21
                                      GRØNGAARD ET BANG


      as a member of the RealDanmark Group's Liaison Committee (hereinafter 'the
      Liaison Committee'). That committee had been set up under an agreement between
      Finansforbundet and RealDanmark. Mr Grøngaard represented the trade union on
      that committee. Finally, Mr Grøngaard was secretary of Kapitalkreds, one of the 11
      sections of Finansforbundet, which, with about 6 500 members, brought together
      more than 90% of RealDanmark's staff.




 15   Following an extraordinary meeting of RealDanmark's board of directors, Mr
      Grøngaard, on 23 August 2000, disclosed to Mr Bang information relating to a plan
      to enter into merger negotiations with Danske Bank, another important financial
      institution in Denmark.




 16   Between 28 August and 4 September 2000, Mr Bang consulted his two deputy
      General Secretaries, Mrs Madsen and Mrs Nielsen, as well as Mr Christensen, one of
      his colleagues in Finansforbundets secretariat, disclosing to them the same
      information as that which he had received from Mr Grøngaard. On 31 August
      2000, Mr Christensen bought shares in RealDanmark for the sum of approximately
      EUR 48 000.




 1 7 On 18 September 2000, Mr Grøngaard attended a meeting of RealDanmark's board,
     in the course of which the details of the merger were discussed. On 22 September
     2000, he attended a special meeting of the Liaison Committee, in the course of
     which the details of the merger were also discussed. He again approached Mr Bang,
     on 26 September 2000, with the aim of helping the staff to deal with the
     consequences of the merger. They discussed, in particular, the timetable envisaged
     for the merger as well as the expected rise in the market price of RealDanmark's
     shares, understood to be between 60% and 70%.

                                                                                I - 9967
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 9 of 21
                               JUDGMENT OF 22. 11. 2005 - CASE C-384/02


 18 On 27 and 28 September 2000 respectively, Mr Bang disclosed some information to
    Mr Larsen, the head of Finansforbundet's secretariat, and to his colleague
    Mr Christensen, concerning, in particular, the date envisaged for the announcement
    of the merger and the anticipated conversion rate. On 29 September 2000,
    Mr Christensen bought additional shares in RealDanmark for approximately
    EUR 214 000.




 19 On 2 October 2000, the merger between RealDanmark and Danske Bank was made
    public and the market price of RealDanmark's shares rose by some 65%.
    Mr Christensen sold his shares in RealDanmark on 2 and 3 October 2000, realising
    a total profit of about EUR 180 000. He was subsequently sentenced to six months'
    imprisonment for insider dealing, contrary to Paragraph 35(1) of the Law on
    dealings in transferable securities.




 20 Mr Grøngaard and Mr Bang are being prosecuted before the Københavns Byret
    (Copenhagen District Court) for having disclosed inside information, contrary to
    Paragraph 36(1) of that Law.




 21 In the case before it, the Københavns Byret decided to stay the proceedings and to
    refer the following questions to the Court for a preliminary ruling:




     '1. Does Article 3(a) of Directive 89/592 preclude a person from disclosing inside
         information in the case where that person received the inside information in his
         capacity as an employee-elected member of the Board of the undertaking to
         which the inside information relates and that information is disclosed to the
         General Secretary of the trade union which organises the employees who
         elected the person concerned as a board member?
     I - 9968
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 10 of 21
                                       GRØNGAARD ET BANG


     2.   Does Article 3(a) of Directive 89/592 preclude a person from disclosing inside
          information in the case where that person received the inside information in his
          capacity as a member of the undertaking's liaison committee and that
          information is disclosed to the General Secretary of the trade union which
          appointed the person concerned to be a member of the liaison committee?




    3.    Does Article 3(a) of Directive 89/592 preclude the General Secretary of a trade
          union from disclosing inside information in the case where that general
          secretary received the inside information under the circumstances outlined in
          Question 1 and the information is passed on to:




          (a) the General Secretary's two deputies;




          (b) the senior administrative manager of the union's secretariat; and




          (c) colleagues of the General Secretary within the union's secretariat?




    4.    Does Article 3(a) of Directive 89/592 preclude the General Secretary of a trade
          union from disclosing inside information in the case where that general
          secretary received the inside information under the circumstances outlined in
          Question 2 and the information is passed on to:




          (a) the General Secretary's two deputies;

                                                                                    I - 9969
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 11 of 21
                              JUDGMENT OF 22. 11. 2005 — CASE C-384/02


         (b) the senior administrative manager of the union's secretariat; and



         (c) colleagues of the General Secretary within the union's secretariat?



     5. What bearing on the answers to Questions 1 to 4 has the fact that the inside
        information which is disclosed is



         (a) information on the commencement of merger negotiations between two
             companies quoted on the stock exchange;



         (b) information on the date of merger of two companies quoted on the stock
             exchange; or



         (c) information on the level of the rise in the value of shares in a company
             quoted on the stock exchange which is anticipated by reason of the fact that
             the company is to merge with another quoted company?'




     The questions referred



     Preliminary observations


 22 Directive 89/592 prohibits insider dealing with the aim of protecting investor
    confidence in the secondary market for transferable securities and, consequently, of
    ensuring the proper functioning of that market.
     I - 9970
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 12 of 21
                                           GROXGAARD ET BANG


  23   Thus, Article 2 of Directive 89/592 prohibits any person, who, by virtue, in
       particular, of his membership of administrative bodies or by virtue of the exercise of
       his employment, profession or duties, possesses inside information, that is,
       information of a precise nature which has not been made public and which would
       be likely to have a significant effect on the price of one or more transferable
       securities, from taking advantage of that information by acquiring or disposing of
       those transferable securities.




 24    In order to limit the number of persons capable of taking advantage of such
       information by disposing of or acquiring the transferable securities concerned
       thereby, Article 3 of Directive 89/592 also lays down, for the persons listed in Article
       2 of that directive, a prohibition on disclosing inside information to third parties.




 25    T h a t prohibition is not, however, absolute.




 26    Under Article 3(a) of Directive 89/592, the prohibition of disclosing inside
       information does not apply to its disclosure by a person in the normal course of
       the exercise of his employment, profession or duties.




 27    Even if that rule, having regard to the terms used, is capable of covering very
       different situations, it must, as an exception to a general prohibition and in the light
       of the objective pursued by Directive 89/592, be interpreted strictly.

                                                                                       I - 9971
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 13 of 21
                                 JUDGMENT OF 22. 11. 2005 - CASE C-384/02


 28   T h e criminal nature of t h e proceedings brought against M r Grøngaard a n d M r Bang
      and t h e principle that penalties m u s t have a proper legal basis applicable in such
      proceedings does n o t affect t h e strict interpretation to be given to Article 3(a) of
      Directive 89/592. As t h e Advocate General maintains in point 24 of his Opinion, t h e
      interpretation of a directive's scope cannot be dependent upon the civil,
      administrative or criminal nature of the proceedings in which it is invoked.




 29   In addition, it is for the referring court to ensure compliance with the principle of
      legal certainty in the interpretation, in the light of a directive's wording and purpose,
      of the national law adopted in order to implement it (see Joined Cases C-74/95 and
      C-129/95 X [1996] ECR I-6609, paragraph 26).




 30   It is also appropriate to note that the obligation on the national court to refer to the
      content of the directive when interpreting the relevant rules of its national law is not
      unlimited, particularly where such interpretation would have the effect, on the basis
      of the directive and independently of legislation adopted for its implementation, of
      determining or aggravating the liability in criminal law of persons who act in
      contravention of its provisions (see, in particular, Case 80/86 Kolpinghuis Nijmegen
      [1987] ECR 3969, paragraph 13, and X, cited above, paragraph 24).




 31 As regards the scope of the exception under Article 3(a) of Directive 89/592, it must
    be observed that, by requiring that the disclosure of inside information must take
    place in the normal course of a person's exercise of his employment, profession or
    duties, that exception requires a close link between that disclosure and the exercise
    of that employment, that profession or those duties in order to justify such
    disclosure.
      I - 9972
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 14 of 21
                                           GRONGAARD ET BANG


  32    The scope of the latter condition must be determined by taking into consideration
        the objectives pursued by Directive 89/592.




  33   The second to the fifth recitals in the preamble to Directive 89/592 state that it is
       intended to ensure the proper functioning of the secondary market in transferable
       securities and to protect investors' confidence, which depends, in particular, on their
       being placed on an equal footing and protected against the improper use of inside
       information.




 34    In the light of those objectives, and having regard to the fact that Article 3(a) of
       Directive 89/592 is an exception which must be interpreted strictly, the disclosure of
       such information is justified only if it is strictly necessary for the exercise of an
       employment, profession or duties and complies with the principle of proportionality.




 35    In the case of successive disclosures, each disclosure must satisfy those requirements
       in order to come within the exception under Article 3(a) of Directive 89/592.




 36    Where it is necessary to appraise the need for a disclosure of inside information, it is
       appropriate, also, to take into consideration the fact that each additional disclosure
       is liable to increase the risk of that information being exploited for a purpose
       contrary to Directive 89/592.

                                                                                       I - 9973
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 15 of 21
                                JUDGMENT OF 22. 11. 2005 - CASE C-384/02


 37   In order to determine whether a disclosure is justified in a particular case, it is
      appropriate to take account also of the sensitivity of the inside information in
      question.




 38   Particular care is required when the disclosure is of inside information manifestly
      capable of affecting significantly the price of the transferable securities in question.
      In that context, it is appropriate to observe that inside information relating to a
      merger between two companies quoted on the stock exchange is in general
      particularly sensitive.




 39   It is also appropriate to point out that the exception under Article 3(a) of Directive
      89/592 must be appraised taking into account the particular features of the
      applicable national law.




 40   What is to be regarded as coming within the normal ambit of the exercise of an
      employment, profession or duties depends to a large extent, in the absence of
      harmonisation in that respect, on the rules governing those questions in the various
      national legal systems.




 41 Finally, it must be observed that Directive 89/592 lays down minimum requirements
    as regards the prohibition of the exploitation and disclosure of inside information.




 42 Under Article 6 of Directive 89/592, each Member State may adopt provisions of
    general application that are more stringent than those laid down by that directive.

      I - 9974
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 16 of 21
                                         GRONGAARD ET BANG


       The first and second questions




  4 3 By its first two questions, which it is appropriate to consider together, the referring
      court is asking in essence whether Article 3(a) of Directive 89/592 precludes a
      person, who receives inside information in his capacity as the employees'
      representative on a company's board of directors or in his capacity as a member
      of the liaison committee of a group of undertakings, from disclosing such
      information to the general secretary of the professional organisation which organises
      those employees and which appointed that person as a member of the liaison
      committee.




 44   In that regard, it is appropriate first of all to note that the rights and duties and the
      functioning of the administrative, managerial and supervisory bodies of capital
      companies, as well as the rights and duties and role of employees' representatives on
      those bodies are, in their essentials, regulated by the M e m b e r States' legal orders.




 45   The same applies with regard to the rights and duties and functioning of the liaison
      committee.




 46   It follows that, on the question whether the disclosure of inside information by such
      a person to the general secretary of that professional organisation comes within the
      normal exercise of his duties, the reply depends, to a large extent, on the rules
      governing those duties in the national legal system in question.

                                                                                       I - 9975
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 17 of 21
                                JUDGMENT OF 22. 11. 2005 — CASE C-384/02


 47   Even if such a disclosure is allowed by the applicable national legal order, it must
      also, in order to come within the exception under Article 3(a) of Directive 89/592, be
      made under the conditions specified in paragraphs 22 to 42 of this judgment.




 48   In view of the foregoing, the reply to the first and second questions must be that
      Article 3(a) of Directive 89/592 precludes a person, who receives inside information
      in his capacity as an employees' representative on a company's board of directors or
      in his capacity as a member of the liaison committee of a group of undertakings,
      from disclosing such information to the general secretary of the professional
      organisation which organises those employees and which appointed that person as a
      member of the liaison committee, unless:




      — there is a close link between the disclosure and the exercise of his employment,
        profession or duties, and




      — that disclosure is strictly necessary for the exercise of that employment,
        profession or duties.




      As part of its examination, the national court must, in the light of the applicable
      national rules, take particular account of:




      — the fact that that exception to the prohibition of disclosure of inside information
        must be interpreted strictly;
      I - 9976
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 18 of 21
                                         GRØNGAARD ET BANG


      — the fact that each additional disclosure is liable to increase the risk of that
        information being exploited for a purpose contrary to Directive 89/592, and




      — the sensitivity of the inside information.




      The third and fourth questions




 4 9 By its third and fourth questions, which it is appropriate to consider together, the
     referring court is in essence asking the Court whether and under what conditions
     Article 3(a) of Directive 89/592 allows the general secretary of a professional
     organisation, who receives inside information in the circumstances set out in the
     first and second questions, to disclose that information to his colleagues.




 50   It should be pointed out in this regard that the activities of a professional
      organisation, such as that in issue in the main proceedings, and the role of its general
      secretary are subject, in their essentials, in the same way as the administrative bodies
      and liaison committee which form the subject-matter of the first two questions, to
      the national legal system in question.




 51   It follows that the reply to the question whether the general secretary of such a
      professional organisation may disclose inside information to third parties in the
      course of his duties depends to a large extent on the applicable national law.

                                                                                      I - 9977
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 19 of 21
                                    JUDGMENT OF 22. 11. 2005 — CASE C-384/02


 52   It should be recalled, as is stated in paragraph 4 7 of this judgment, that even if such a
      disclosure is allowed by t h e applicable national legal order, it m u s t also, in order to
      c o m e within t h e exception u n d e r Article 3(a) of Directive 89/592, be m a d e u n d e r t h e
      conditions specified in paragraphs 22 to 42 of this judgment.




 53   In that context, it m u s t also be observed that, u n d e r Articles 2 a n d 3(a) of Directive
      89/592, apart from t h e persons w h o possess inside information by virtue of their
      m e m b e r s h i p of administrative, managerial or supervisory bodies or by virtue of their
      holding in t h e capital of the issuing company, t h e prohibition of disclosure of inside
      information applies only to persons w h o possess such information by virtue of t h e
      exercise of their employment, profession or duties.




 54   In view of the foregoing, the reply to the third and fourth questions must be that
      Article 3(a) of Directive 89/592 precludes disclosure of inside information by the
      general secretary of a professional organisation to colleagues, such as those referred
      to in those questions, except under the conditions set out in the reply to the first and
      second questions. As part of its examination, the national court must, in the light of
      the applicable national rules, take particular account of the criteria also set out in
      that reply.




      The fifth question




 55   Having regard to the replies given to the first four questions, there is no need to
      reply to the fifth question.
      I - 9978
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 20 of 21
                                       GRØNGAARD ET BANG


      Costs




 56   Since these proceedings are, for the parties to the main proceedings, a step in the
      action pending before the national court, the decision on costs is a matter for that
      court. Costs incurred in submitting observations to the Court, other than the costs
      of those parties, are not recoverable.




      On those grounds, the Court (Grand Chamber) hereby rules:




      1.   Article 3(a) of Council Directive 89/592/EEC of 13 November 1989
           coordinating regulations on insider dealing precludes a person, who
           receives inside information in his capacity as an employees' representative
           on a company's board of directors or in his capacity as a member of the
           liaison committee of a group of undertakings, from disclosing such
           information to the general secretary of the professional organisation which
           organises those employees and which appointed that person as a member
           of the liaison committee, unless:




           — there is a close link between the disclosure and the exercise of his
             employment, profession or duties, and




           — that disclosure is strictly necessary for the exercise of that employment,
             profession or duties.

                                                                                 I - 9979
Case 1:19-mc-00166-RA-SDA Document 76-1 Filed 09/30/20 Page 21 of 21
                              JUDGMENT OF 22. 11. 2005 — CASE C-384/02


         As part of its examination, the national court must, in the light of the
         applicable national rules, take particular account of:




         — the fact that that exception to the prohibition of disclosure of inside
           information must be interpreted strictly;




         — the fact that each additional disclosure is liable to increase the risk of
           that information being exploited for a purpose contrary to Directive
           89/592, and




         — the sensitivity of the inside information.




    2. Article 3(a) of Directive 89/592 precludes disclosure of inside information
       by the general secretary of a professional organisation to colleagues, such
       as those referred to in the third and fourth questions, except under the
       conditions set out in the reply to the first and second questions.




         As part of its examination, the national court must, in the light of the
         applicable national rules, take particular account of the criteria also set out
         in that reply.




     [Signatures]


    I - 9980
